C. A. 1st Cir. Cer-tiorari granted limited to Questions 1, 2, and 3 presented by the petition. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, January 9, 1998. Brief of respondents is to be filed with the Clerk and served upon .opposing counsel on or before 3 p.m., Friday, February 6, 1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 6,1998. This. Court’s Rule 29.2 does not apply.